Citation Nr: 1535183	
Decision Date: 08/17/15    Archive Date: 08/20/15

DOCKET NO.  09-45 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California


THE ISSUES

1.  Entitlement to a higher initial disability rating for posttraumatic stress disorder (PTSD) in excess of 70 percent.

2.  Entitlement to service connection for a bilateral knee disability.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant, had active service from November 1967 to November 1969.

This matter came before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the RO in Los Angeles, California.  As to the PTSD rating issue, in April 2007 the Veteran was granted service connection for PTSD and assigned an initial 30 percent disability rating from May 15, 2006, the date of claim.  Subsequently, in May 2008 and April 2011, higher ratings of 50 percent and then 70 percent, respectively, were granted.  The ratings were assigned for the entire initial rating appeal from the date of claim.  

This matter was first before the Board in April 2012, where the remaining issues on appeal were remanded to obtain outstanding Social Security Administration (SSA) documentation.  As the SSA records have been received by VA and associated with the record, an additional remand to comply with the April 2012 directives is not required.  Stegall v. West, 11 Vet. App. 268 (1998).

There is some confusion as to the knee issue currently before the Board.  In the May 2006 claim, the Veteran requested service connection for a "back injury" and for a "rocket fire knee injury."  In the April 2007 rating decision, the RO confusingly styled the issue as, "service connection for degenerative disc disease L4-5, L5-S1 with radiculopathy claimed as back injury, rocket fire knee injury."  In denying service connection for this combined disability, the RO discussed the absence of evidence concerning both the back and the left knee.  The Board, in its April 2012 decision, separated the issues into "service connection for degenerative disc disease, L4-5, L5-S1, with radiculopathy" and "service connection for residuals of a right knee injury" (emphasis added).

The May 2006 claim did not specify for which knee the Veteran was seeking service connection.  Further, various statements throughout the course of this appeal have indicated that the Veteran may have injured either the right or the left knee during the reported in-service rocket/mortar attack.  As such, the Board has once again restyled the issue to service connection for a bilateral knee disability.

The Veteran has appealed from the initial rating assigned for the service-connected PTSD.  In Fenderson v. West, 12 Vet. App. 119 (1999), the Court addressed a similar appeal and directed that such appeal of the initial rating assigned following a grant of service connection was specifically not a claim for an increased disability rating.

The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.  The issue of service connection for a bilateral knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

For the entire initial rating period on appeal from May 15, 2006, the PTSD was not productive of total occupational and social impairment.


CONCLUSION OF LAW

For the entire initial rating period on appeal from May 15, 2006, the criteria for an initial disability rating in excess of 70 percent for PTSD have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The Court issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

As this appeal arises, in part, from the Veteran's disagreement with the initial rating following the grant of service connection for PTSD, no additional notice is required regarding this downstream element of the service connection claim.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Court have similarly held that regarding the downstream element of the initial rating that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (noting that, once an initial VA decision awarding service connection and assigning a disability rating and effective date has been made, 38 U.S.C.A. § 5103(a) notice is no longer required); 38 C.F.R. § 3.159(b)(3) (no VCAA notice required because of filing of notice of disagreement (NOD)).

Regarding the duty to assist in this case, the Veteran was afforded VA mental health examinations for compensation purposes in March 2007, July 2009, and August 2014.  The examination reports are of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board notes that it is unclear whether the VA examiners at the March 2007 and July 2009 examinations reviewed the claims file; however, the review of the claims file is not required for purposes of determining whether a higher initial disability rating is warranted, as the reports reflect that necessary testing was conducted, all relevant questions were answered, and the VA examiners relied upon an accurate history and complaints of disability obtained from the Veteran.  See VAOPGCPREC 20-95 (stating that the determination as to whether review of prior medical records is necessary in a particular case depends largely upon the scope of the examination and the nature of the findings and conclusions the examiner is requested to provide); Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (holding that a history given by a veteran that has not been found by the Board to be inaccurate is not a basis for discounting an opinion based on that history); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008) (the claims file is a tool to assist VA examiners to become familiar with the facts necessary to form an expert opinion, it is not a magical or talismanic set of documents).  As to the August 2014 VA examination, the examination report reflects that the VA examiner reviewed the record, conducted an in-person examination, and rendered the requested opinions.  

All relevant documentation, including VA, private, and SSA records, has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the record as to the issue of a higher initial disability rating for the service connected PTSD in excess of 70 percent.  38 U.S.C.A. 
§§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.

Initial Disability Rating for PTSD

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  
38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2015). 

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

Under Diagnostic Code 9411, a 70 percent rating will be assigned for occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood due to symptoms such as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.  A 100 percent rating will be assigned for total occupational and social impairment due to symptoms such as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, a persistent danger of hurting herself or others, an intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130.

The Global Assessment of Functioning (GAF) is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994).  A score of between 1 and 10 is defined as persistent danger of severely hurting self or others (e.g., recurrent violence) or persistent inability to maintain minimal personal hygiene or serious suicidal act with clear expectation of death.  A score of between 11 and 20 conveys that there is some danger of hurting self or others (e.g., suicide attempts without clear explanation of death; frequently violent; manic excitement) or occasionally fails to maintain minimal personal hygiene (e.g., smears feces) or gross impairment in communication (e.g., largely incoherent or mute).  A score of between 21 and 30 is assigned when behavior is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends).  A score of between 
31 and 40 denotes some impairment in reality testing or communication 
(e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  A score of between 41 and 50 denotes serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning, (e.g., no friends, unable to keep a job).  A score of between 51 and 60 reflects moderate difficulty in social, occupational, or school functioning.  A score of between 61 and 70 indicates the presence of mild symptoms and/or some difficulty in social, occupational, or school functioning, but a generally satisfactory level of functioning.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266, 267 (1996).  

The Secretary of VA, acting within his authority to adopt and apply a schedule of ratings, chose to create one general rating formula for mental disorders.  
38 U.S.C.A. § 1155; see 38 U.S.C.A. § 501 (West 2014); 38 C.F.R. § 4.130.  By establishing one general formula to be used in rating more than 30 psychiatric disorders, there can be no doubt that the Secretary of VA anticipated that any list of symptoms justifying a particular rating would in many situations be either under- or over-inclusive.  The Secretary's use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  This construction is not inconsistent with Cohen v. Brown, 10 Vet. App. 128 (1997).  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (1992).  

The evidence considered in determining the level of impairment under 38 C.F.R. 
§ 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, the rating specialist is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  See 38 C.F.R. § 4.126.  If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned.  The schedular rating criteria rate by analogy psychiatric symptoms that are "like or similar to" those explicitly listed in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443.  The Federal Circuit has embraced the Mauerhan interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).  

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (2013), the Federal Circuit held that VA "intended the General Rating Formula to provide a regulatory framework for placing veterans on a disability spectrum based upon their objectively observable symptoms."  The Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."

As the Veteran has been assigned a 70 percent disability rating for PTSD for the entire initial rating period, the Board need only consider whether the evidence shows the symptoms caused total occupational and social impairment for a 100 percent rating at any time during the initial rating period.  Having considered all the evidence of record, both lay and medical, the Board finds that, for the entire initial rating period on appeal from May 15, 2006, the weight of the evidence demonstrates that the PTSD symptoms were not productive of total occupational and social impairment. 

In a June 2006 statement, the Veteran advanced having nervous problems and difficulty concentrating.  A September 2006 letter from the Veteran's psychologist indicated that the Veteran had what the examiner characterized as severe symptoms of PTSD, including distressing dreams, negative exposure to cues reminding the Veteran of the trauma, avoidant behavior, sleep difficulties, hypervigilance, difficulty concentrating, interpersonal difficulty due to trust issues, and anger/irritability issues.

At a VA mental health examination in March 2007, the Veteran conveyed symptoms of sleep difficulties with nightmares, flashbacks, depression, anxiety, anger, avoidant behavior, and difficulty concentrating.  Upon examination orientation was normal, appearance and hygiene were appropriate, mood and affect were abnormal, impulse control was impaired, communication was normal, and speech was abnormal.  There were no panic attacks, delusions, hallucinations, or ritualistic obsessions.  Thought process was assessed as abnormal, and memory was mildly to moderately abnormal.  There was no reported suicidal or homicidal ideation.  At the conclusion of the examination, the VA examiner assessed that the PTSD symptoms were mild to moderate, with occasional difficulty performing activities of daily living and difficulty establishing and maintaining work and social relationships with decrease in work efficiency.

A March 2007 VA treatment record conveys that the Veteran denied recent panic attacks (although he did report a history of panic attacks in the past), and advanced extreme difficulty with focus and concentration.  An April 2007 VA treatment record noted persistent difficulty with focus and concentration.  Further, the Veteran reported that he experiences depression and episodes of disorientation and derealization. 

A May 2007 letter from the Veteran's psychologist conveys that the Veteran reported significant impairment in the ability to focus and concentrate, including becoming disoriented while driving, difficulty reading, writing, and completing tasks, and some memory impairment.  The psychologist reported that the Veteran was able to understand and remember one or two step instructions, but detailed instructions were more difficult for the Veteran to handle.

A May 2007 VA treatment record indicates that the Veteran reported to a VA walk-in clinic in the hopes of seeing someone prior to the next scheduled counseling session.  The Veteran denied suicidal ideation, although there were violent thoughts without intent or plan.  The Veteran advanced a history of panic attacks that had improved since taking medication.  A note indicated that the Veteran had attempted suicide on multiple occasions, but that there had been no suicidal ideation for over three years.  Upon examination the Veteran was appropriately dressed, adequately groomed, and was cooperative and polite.  Speech was normal, insight and judgment were fair, and there was no audio or visual hallucinations.  At the conclusion of the examination the Veteran was not found to meet the criteria for psychiatric admission.

The report from a subsequent May 2007 VA treatment record indicated that the Veteran had poor concentration and motivation, no suicidal or homicidal ideation, and short term memory problems.  Dress and speech were appropriate, thoughts were logical, there was orientation to all spheres, and there were no audio or visual hallucinations.  A GAF of 50 was assigned.  A June 2007 VA treatment record conveys many of the same symptoms, and a GAF of 50 was again assigned.  A GAF of 50 was also assigned during VA treatment in November 2007.

An April 2008 VA treatment record reflects that the Veteran had poor concentration and difficulty focusing.  Anxiety was mild to severe with occasional panic attacks.  The Veteran denied suicidal or homicidal ideation and audio or visual hallucinations.  Upon examination the Veteran was appropriately dressed and groomed.  Speech and thought process were good.  The Veteran was oriented to all spheres.  At the conclusion of the examination, a GAF of 41 was assigned.

VA received a private psychological consultation dated April 2008.  Upon examination the Veteran was appropriately dressed.  Concentration difficulties were noted.  Testing revealed cognition in the impaired range, with possible problems concerning memory, concentration, calculations, and language.  The Veteran was able to identify the day, month, year, season, and city, and he was able to repeat three words after a single trial.  The Veteran could also follow three-step verbal and written instructions.  One of the administered tests reflected a moderate level of personality disturbance and psychiatric symptoms, and a second test conveyed a moderately severe mental disorder.

At a second VA mental health examination in July 2009, the Veteran reported symptoms that included anger, irritability, depression, paranoia, suspiciousness, and distrust.  It was noted that the Veteran had never been psychiatrically hospitalized.  Upon examination orientation was normal, appearance and hygiene were appropriate, communication and speech were normal, and panic attacks, delusions, hallucinations, and ritualistic obsession were absent.  Memory was mild to moderately abnormal, and the Veteran had difficulty remembering highly learned materials.  There was no suicidal or homicidal ideation.  Other symptoms were in line with those discussed above.  At the conclusion of the examination, the VA examiner assessed that symptoms were mild to moderate, with difficulty establishing and maintaining work and social relationships.  The Veteran had no difficulty understanding simple commands, but did have some difficulty with complex commands.  A GAF of 51 was assigned.

VA received another letter from the Veteran's psychologist in January 2010.  While many of the symptoms remained the same as those discussed above, it was noted that the Veteran had begun to hear and see hallucinations related to experiences in Vietnam.  There was no indication from the letter that such hallucinations were persistent.

Finally, in August 2014, the Veteran received a third VA mental health examination.  Upon examination symptoms included depressed mood, anxiety, sleep impairment, mild memory loss (such as forgetting names, directions, or recent events), difficulty understanding complex commands, disturbances of motivation and mood, difficulty establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances, and an inability to establish and maintain effective relationships.  The VA examiner assessed that the Veteran had occupational and social impairment with reduced reliability and productivity.

The Board notes that there are extensive VA treatment records detailing the symptoms and treatment of the service-connected PTSD beyond those records discussed above, but reflect symptoms and occupational and social impairment consistent with those noted, as reported by the Veteran and noted on examinations and during treatment.  Having reviewed all the records, the Board notes that the VA treatment records not specifically itemized reflect PTSD symptoms and occupational and social impairment similar to, and consistent with, those already discussed above, such that a detailed reporting of specific items of evidence in the VA treatment records would not illuminate the symptoms or occupational and social impairment the Veteran experienced during the rating period.   

The Board has carefully reviewed the evidence of record and finds that the preponderance of the evidence is against the assignment of an initial disability rating in excess of 70 percent (a total 100 percent rating) for the service-connected PTSD.  For the entire initial rating period on appeal from May 15, 2006, the Veteran's PTSD was not productive of total occupational and social impairment.  While there is no doubt that the Veteran's symptoms are serious, hence, the 70 percent disability rating that recognizes serious symptoms and serious occupational and social impairment that affects various aspects of the Veteran's life, the evidence of record does not reflect that at any time the symptoms are so severe as cause total occupational and social impairment to warrant a 100 percent total disability rating.  While the Veteran has memory difficulties, it is not so severe as to cause the Veteran to forget the names of close relatives (or even his own name).  While the Veteran has had symptoms of disorientation, for the most part, the Veteran has been oriented to time and place when examined.  

There is some indication of past suicidal ideation and homicidal thoughts; however, the evidence reflects that the Veteran is not in a persistent danger of hurting himself or others.  While there is an indication that the Veteran has begun having audio and visual hallucinations, the evidence of record does not reflect that such hallucinations are as serious and/or persistent to a level contemplated for a total disability rating.  Further, the lowest GAF score recorded was a 41, while a general assessment of overall severity of symptoms or overall degree of impairment by one of many examiners, when interpreted in the context of all the evidence in this case showing the actual symptoms and actual degree of occupational and social impairment, does not demonstrate the severe symptoms or total occupational and social impairment required for a 100 percent total disability rating.  See 38 C.F.R. § 4.2 (2015) ("It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.").  Considering the above, the Board finds that that the PTSD related symptoms do not more nearly approximate the symptoms and, more importantly, the symptoms do not produce the total occupational and social impairment required for a 100 percent total disability rating.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  For these reasons, the Board finds that the preponderance of the evidence is against the appeal for a higher initial rating for PTSD in excess of 70 percent for any period.  38 U.S.C.A. §§ 1155; 38 C.F.R. §§ 4.3, 4.7, § 4.130, Diagnostic Code 9411. 
 
Extraschedular Consideration

The Board had also considered whether an extraschedular rating is warranted for the service-connected PTSD.  Ratings shall be based as far as practicable upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service connected disability or disabilities.  The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).
 
The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet App 111 (2008).

With respect to the first prong of Thun, the evidence in this instant appeal does not establish such an exceptional disability picture as to render the schedular rating inadequate.  A comparison between the level of severity and symptomatology of the Veteran's PTSD with the established criteria found in 38 C.F.R. § 4.130, Diagnostic Code 9411, reflects that the diagnostic criteria reasonably describe the Veteran's disability level and symptomatology and degree of occupational and social impairment.  The diagnostic criteria convey that compensable ratings will be assigned for PTSD which manifests by various levels of occupational and social impairment.  The Veteran's disability picture has been shown to encompass occupational and social impairment based on symptoms that fall within the diagnostic criteria for a 70 percent rating for the rating period on appeal.  Symptoms and social and occupational impairments of the PTSD include concentration and memory difficulties, panic attacks, irritability, depression, anxiety, depressed mood, sleep impairment, difficulty understanding complex commands, disturbances of motivation and mood, difficulty establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances, and an inability to establish and maintain effective relationships.  

All the impairment and symptoms are either explicitly part of the schedular rating criteria or are "like or similar to" examples or symptoms in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443.  The GAF scores, which are incorporated into the schedular rating criteria as part of the DSM-IV, assess the degree of overall occupational and social impairment.  The evidence in this case includes GAF scores ranging from 41 to 51, which reflect an overall assessment of severity of symptoms or degree of occupational and social impairment, which is relevant to the degree of occupational and social impairment upon which PTSD is rated.  For these reasons, the Veteran's service connected PTSD has not been shown to be productive of an exceptional disability picture; therefore, the Board determines that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not merited.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  In this case, the Veteran has contended that the symptoms of the service-connection mental and orthopedic disabilities, when considered together, warrant a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) pursuant to 38 C.F.R. § 4.16; however, the Veteran has not advanced, and evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria for PTSD inadequate under 38 C.F.R. § 3.321(b).  No extraschedular impairment has been described by the Veteran or representative, and, even liberally construing the contentions in this case, and reviewing the evidence for its own suggestion of unique combination of impairment of PTSD and orthopedic disabilities, no identifiable extraschedular impairment (other than total impairment already recognized by the grant of TDIU) has been stated or raised by the evidence.  

An extraschedular rating under 38 C.F.R. § 3.321(b)(1) and a TDIU rating under 
38 C.F.R. § 4.16(b), although having some similar criteria such as questions of the degree of interference of impairment, are based on different and non-overlapping criteria.  See Kellar v. Brown, 6 Vet. App. 157, 162 (1994).  An extraschedular rating under 38 C.F.R. § 3.321(b)(1) is based on the fact that the schedular rating criteria for a particular disability (or unique combination of two or more disabilities per Johnson) are inadequate to compensate for the average impairment of earning capacity due to that disability.  In contrast, 38 C.F.R. § 4.16(b) requires a determination that a particular veteran be rendered unable to secure or follow a substantially gainful employment, and such determination as to unemployability is based on all the service-connected disabilities rather than a single disability or a combination of less than all service-connected disabilities.  See VAOPGCPREC 
6-96; 38 C.F.R. § 4.16(a) (total disability rating is based on service-connected disabilities).

An extraschedular rating under 38 C.F.R. § 3.321(b)(1) requires only marked interference with employment, meaning above and beyond the schedular rating assigned for the disability, whereas TDIU requires evidence of unemployability.  Kellar, 6 Vet. App. at 162; see also Thun at 117 ("extraschedular consideration may be warranted for disabilities that present a loss of earning capacity that is less severe than one where the veteran is totally unemployable").  In Thun, 22 Vet. App. 111, the Court held that difficulty in obtaining or retaining employment is an element considered for establishing a TDIU; therefore, to require the same showing in determining entitlement to extraschedular consideration under 38 C.F.R. § 3.321 would create an impermissible overlap between these two concepts.        

Consideration of entitlement for a TDIU requires VA to evaluate whether a veteran is "unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities."  See 38 C.F.R. § 4.16(a).  The central inquiry in TDIU adjudication is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  While entitlement to a TDIU under 38 C.F.R. § 4.16 requires an evaluation of impact that all the service-connected disabilities have on employment, entitlement to an extraschedular rating focuses only on whether the schedular rating criteria for a particular disability or unique combination of disabilities is inadequate to compensate for the average impairment of earning capacity due to that disability or uniquely combined disabilities.  

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above.  In the absence of exceptional factors associated with PTSD, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

During the course of this appeal, the Veteran was granted a TDIU with an effective date of May 15, 2006.  As such, the Board need not consider whether a TDIU is warranted under Rice v. Shinseki, 22 Vet. App. 447 (2009).  Further, the Board notes that the Veteran has also been granted special monthly compensation due to housebound status under 38 U.S.C.A. § 1114 from May 15, 2006, which is further, specialized compensation that recognizes the service-connected impairments.


ORDER

For the entire initial rating period on appeal from May 15, 2006, a higher initial disability rating for PTSD in excess of 70 percent is denied.  


REMAND

Service Connection for a Bilateral Knee Disability

VA Examination

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  Floyd v. Brown, 9 Vet. App. 88, 93 (1996).  VA must afford a veteran a medical examination and/or obtain a medical opinion when it is necessary to make a decision on his claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. 
§ 3.159(c)(4) (2015).  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr, 21 Vet. App. at 312.

As discussed above, the appropriate issue before the Board is entitlement to service connection for a bilateral knee disability.  The Veteran has advanced on multiple occasions being injured during a rocket/mortar attack while in service.  This assertion is supported by multiple lay statements from fellow service members.  Unfortunately, because the Board remanded the issue of service connection for a right knee disability in its April 2012 decision, the subsequently ordered July 2014 VA knee examination only addressed the issue of whether a right knee disability was related to service.  As such, a remand is warranted to obtain a new VA knee examination.

Further, the Board notes that the VA examiner's opinion that the right knee disability was not related to service seems to be based on a lack of contemporaneous medical evidence reflecting that the Veteran's knees were injured in service.  It is unclear whether the VA examiner considered the available lay evidence of record.  As such, because a remand is necessary for an examination of the left knee, liberally construing the nature of the claimed knee injury as an "event" in service with some potential to have injured both knees due to the general impact, the Board will request an addendum opinion concerning the lay evidence that the Veteran's legs/knees were injured during a rocket/mortar attack in service.

Outstanding Treatment Records

VA should obtain all relevant VA and private clinical documentation that potentially could be helpful in resolving the issue of service connection for a bilateral knee disability.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  On remand the AOJ should obtain any outstanding VA treatment (medical) records for the period from May 2014, and the AOJ should also request that the Veteran provide information as to any recent private orthopedic treatment for the knees. 

Accordingly, the issue of service connection for a bilateral knee disability is REMANDED for the following action:

1.  The AOJ should contact the Veteran and request that he provide information as to any recent private treatment for a bilateral knee disability.  Upon receipt of the requested information and the appropriate releases, the AOJ should contact all identified health care providers and request that they forward copies of all available treatment records and clinical documentation pertaining to the treatment of the Veteran, not already of record, for incorporation into the record.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2015).

2.  Associate with the record any identified VA treatment records pertaining to the treatment of the Veteran's knees, not already of record, for the period from May 2014.

3.  Schedule a VA examination in order to assist in determining the current nature and etiology of any currently diagnosed bilateral knee disability.  The relevant documents in the record should be made available to the examiner, who should indicate on the examination report that he/she has reviewed the documents in conjunction with the examination.  A detailed history of relevant symptoms should be obtained from the Veteran.  All indicated studies should be performed.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.  

The examiner should provide the following opinion:

Is it as likely as not (50 percent or higher degree of probability) that any identified left and/or right knee disability had its onset during a period of active service?  In rendering the above opinion, the VA examiner should consider and discuss the lay evidence of record indicating that the Veteran's back and lower extremities were injured in a rocket/mortar attack in service, and address the likelihood of such an impact causing the identified current knee disabilities.

4.  Then, readjudicate the issue of service connection for a bilateral knee disability.  If the benefit sought on appeal remains denied, the Veteran and representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


